Citation Nr: 1132428	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-44 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1972 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A travel board hearing was held before the undersigned in June 2011.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty.

2.  Diabetes mellitus was not manifested during service or within one year of separation from active duty.  

3.  Continuous symptoms of diabetes mellitus are not manifested in the years following the Veteran's separation from active duty.  

4.  Diabetes mellitus is not related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination, but it is found that an examination is not necessary for disposition of this issue.  In this regard, it is noted that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

In this case, the Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty.  In addition, the Veteran does not assert, nor does the record show, that diabetes mellitus had its onset during service or within one year thereof.  The evidence reflects no in-service injury or disease of diabetes during service; the service treatment records are silent as to any complaints or treatment for diabetes mellitus.  Moreover, the post-service evidence does not indicate any complaints or treatment referable to diabetes mellitus for many years following service separation.  Additionally, the Board finds, as detailed below, that the Veteran is not entitled to service connection for presumptive conditions based on herbicide exposure.  The case specifically turns on the Veteran's claimed defoliant exposure and not whether the diabetes mellitus is related to service.  For all of these reasons, the evidence does not indicate that the claimed disability may be associated with active service such as to require an examination and medical opinion, even under the low threshold of McLendon.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops Type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is initially noted that the Veteran's STRs show no complaint or manifestation of diabetes mellitus while he was on active duty.  At the time of separation from service, urinalysis was negative for sugar.  Similarly, the record does not show, nor does the Veteran contend, manifestations of diabetes mellitus in the years immediately following active duty.  On January 1977 VA examination, there were no complaints or manifestations of diabetes mellitus and laboratory testing did not include findings, such as elevated glucose levels or positive urinalysis for sugar that could be associated with diabetes mellitus.  

As noted, the Veteran's main contention, and the subject of his testimony before the undersigned at the Board hearing in June 2011, is that he was exposed to defoliants while stationed in Thailand in 1974 and 1975 so that he should be entitled to presumptive service connection.  He specifically stated that he was never on the ground in Vietnam, but did fly over on his way to Thailand in August 1974.  He testified that while in Thailand he was stationed at Korat Air Base and saw duty at Utapao and Ubon where he participated in the evacuations of South Vietnam in 1975.  He stated that he recalled the spraying of vegetation in areas surrounding the bases at Utapao and Ubon and areas around the perimeter where the vegetation was dead.  In support of this contention, he submitted photographs of the airbase at Ubon showing the lack of vegetation and excerpts from the CHECO report of base defenses in Thailand showing that "herbicides were employed to assist in the difficult task of vegetation control."  

A report of the National Personnel Records Center shows that there is no record of the Veteran having been exposed to herbicides.  In a memorandum for the record added to the claims folder and furnished the Veteran with a May 2009 development letter regarding claims from Veteran's with Thailand service during the Vietnam Era, the Project CHECO Southeast Asia Report on Base Defense in Thailand, is also reviewed.  It is noted that, regarding Thailand service, the Department of Defense (DOD) list indicates that limited testing of tactical herbicides was conducting in Thailand from April to September 1964.  This testing was conducted at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The memorandum goes on to point out that there is no record of tactical herbicide spraying in Thailand after 1964 and that, while insecticide spraying was conducted in Thailand between 1963 and 1966, this involved Malathion insecticide for the "control of malaria carrying mosquitoes" and not a tactical herbicide agent.  Additionally, it is noted that, while tactical herbicides on allied bases in Thailand was not shown, it is indicated that "non-tactical (commercial) herbicides within fenced perimeters" was used.  Security police units, particularly dog handlers, were known to have walked these perimeters, but, as noted, any exposure was to commercial herbicides and not tactical herbicides as were used in Vietnam.  

The record shows that the Veteran did not have service on the ground in Vietnam, but served in Thailand during 1974 and 1975.  The available evidence shows that, while tactical herbicides such as Agent Orange were used in Thailand, this use was restricted to the training center near Pranburi, Thailand and ended in 1964.  While insecticides and commercial herbicides were later utilized, these are not in the same chemical category as tactical herbicides such as Agent Orange for which the presumptive service connection provisions outlined above apply.  As such, the Board finds that the evidence demonstrates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty; therefore, he is not entitled to the presumptions for service connection for diabetes mellitus based upon herbicide exposure.  Additionally, as there is no in-service injury or disease of diabetes during service, and no continuous post-service symptoms of diabetes, a preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the appeal must be denied.  


ORDER

Service connection for diabetes mellitus, including as the result of herbicide exposure, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


